Citation Nr: 0213009	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether a substantive appeal received on February 5, 
2001, was timely filed.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.

3.  Entitlement to a compensable rating for hearing loss of 
the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from July 
1973 to March 1975.

In February 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, 
determined that a substantive appeal (VA Form 9), received at 
the RO on February 5, 2001, was not timely filed concerning a 
previously denied claim.  The veteran appealed this 
timeliness issue to the Board of Veterans' Appeals (Board).

In his March 2001 substantive appeal (VA Form 9 concerning 
the timeliness issue), the veteran requested a hearing at the 
RO before a Member of the Board.  This type of hearing is 
often called a Travel Board hearing.  The RO sent him a 
letter in September 2001 notifying him of the date, time and 
location of his hearing, but he failed to report for it (was 
a "no show") when it was supposed to be held in October 
2001.  And he did not thereafter contact the RO to explain 
his absence or request to reschedule his Travel Board 
hearing, so the Board deems his request for this type of 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2002).

For reasons discussed below, the issue of whether the 
substantive appeal received on February 5, 2001, was timely 
filed has become moot; therefore, this claim will be 
dismissed.  And as a result, since the veteran already has 
perfected an appeal to the Board to reopen his claim for 
service connection for residuals of a low back injury, and 
for a higher, i.e., compensable rating for the hearing loss 
in his right ear, the Board has jurisdiction over these 
additional claims.  Therefore, the Board will decide the 
claim concerning the propriety of the rating for the hearing 
loss in the right ear.  Unfortunately though, the Board must 
remand the other remaining issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of a low back injury.  So that issue 
will be addressed in the REMAND portion of this decision 
following the ORDER.


Also in the REMAND portion of this decision, the Board will 
address an additional claim for an initial rating higher than 
10 percent for just recently service-connected tinnitus.  And 
since the veteran continues to disagree with an earlier 
decision that denied his claim for service connection for 
hearing loss in his left ear, but did not perfect a timely 
appeal to the Board concerning that particular issue, it is 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.  In November 1997, the RO issued a decision denying the 
veteran's petition to reopen a previously denied claim for 
service connection for residuals of a low back injury; the RO 
also granted his claim for service connection for hearing 
loss in the right ear and assigned a 0 percent rating 
effective from the date of receipt of his claim.

2.  The RO sent the veteran a letter later in November 1997 
notifying him of the recent decision and apprising him of his 
procedural and appellate rights in the event that he elected 
to appeal.

3.  The following month, December 1997, the RO received a 
notice of disagreement (NOD) from the veteran and his 
representative at the time, the Disabled American Veterans 
(DAV) service organization, indicating that he was initiating 
an appeal of these claims.

4.  The RO then provided the veteran a statement of the case 
(SOC) later in December 1997 concerning these and other 
claims that he had indicated an intent to appeal.

5.  In February 1998, the RO received another statement from 
the DAV, again on the veteran's behalf, continuing to 
disagree with the RO's recent decision denying the petition 
to reopen his claim for service connection for residuals of a 
low back injury and for not assigning a higher, i.e., 
compensable initial rating for the hearing loss in his right 
ear, after service connecting it.
6.  That February 1998 statement from the veteran's then 
representative of record, the DAV, satisfied the requirements 
to be considered a valid substantive appeal, thereby 
perfecting his appeal to the Board and, as a result, giving 
the Board jurisdiction to consider these claims.

7.  Since the veteran timely appealed the RO's November 1997 
decision, there is no remaining case or controversy 
concerning his current appeal regarding the timeliness of 
another substantive appeal more recently received at the RO 
on February 5, 2001.

8.  The veteran has, at worst, Level II hearing acuity in his 
service-connected right ear, and presumed normal (Level I) 
hearing acuity in his left ear, which is not service 
connected.

CONCLUSIONS OF LAW

1.  The veteran timely appealed the RO's November 1997 
decision concerning his petition to reopen his claim for 
service connection for residuals of a low back injury and for 
a higher, i.e., compensable initial rating for the just 
recently service-connected hearing loss in his right ear.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306 (2002).

2.  Consequently, the issue of whether another, more recent 
substantive appeal received on February 5, 2001 was timely 
has become moot because it pertains to one of the claims that 
he already has perfected a timely appeal to the Board 
concerning.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5), 7108 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (2002).

3.  The criteria have not been met for an initial compensable 
rating for the hearing loss in the service-connected right 
ear.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1998 and 2002); 38 C.F.R. § 
4.86 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a Substantive Appeal Received on February 5, 
2001, was Timely Filed

Filing an appeal to the Board is a 3-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is VA's responsibility.  First, once a decision 
is issued, the veteran must file a timely notice of 
disagreement (NOD), in writing, contesting the decision in 
question.  Second, the RO must provide him an appropriate 
statement of the case (SOC).  The third and final required 
step is that the veteran must then file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) within the 
specific time period prescribed by law.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2002).

A veteran typically has one year from the date of 
notification of the RO decision or 60 days from the date the 
RO mailed him the SOC, whichever is later, to complete the 
requirements for perfecting an appeal.  Moreover, in 
instances where there is a supplemental statement of the case 
(SSOC) covering an issue that was not included in the prior 
SOC, a substantive appeal also must be filed within 60 days 
pertaining to the additional issue in order to perfect an 
appeal concerning it.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306.

Here, the pertinent procedural history is as follows.  In 
November 1997, the RO issued a decision denying the veteran's 
petition to reopen a previously denied claim for service 
connection for residuals of a low back injury; the RO also 
granted his claim for service connection for hearing loss in 
the right ear and assigned a 0 percent rating effective from 
the date of receipt of his claim.  The RO sent the veteran a 
letter later in November 1997 notifying him of the recent 
decision and apprising him of his procedural and appellate 
rights in the event that he elected to appeal.  The following 
month, December 1997, the RO received a NOD from him and his 
representative at the time, the DAV service organization, 
indicating that he was initiating an appeal of these claims.  
The RO then provided him a SOC later in December 1997 
concerning these and other claims that he had indicated 
an intent to appeal.  In February 1998, the RO received 
another statement from the DAV, again on the veteran's 
behalf, continuing to disagree with the RO's recent decision 
denying the petition to reopen his claim for service 
connection for residuals of a low back injury and for not 
assigning a higher, i.e., compensable initial rating for the 
hearing loss in his right ear, after service connecting it.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran disagrees with the rating initially assigned for a 
disability just recently service connected, VA must consider 
his claim in this context-which includes determining whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).

The February 1998 statement from the veteran's then 
representative of record, the DAV, satisfied the requirements 
to be considered a valid substantive appeal.  That is 
because, although it used the misleading words "Notice of 
Disagreement," apparently leading to some confusion since a 
timely NOD already had been submitted a few months earlier, 
in December 1997, the February 1998 statement nonetheless 
contained all of the necessary information to "perfect" the 
appeal to the Board on the specific issues of whether the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for residuals of a low back 
injury and whether he was entitled to a higher (meaning 
compensable) rating for the just recently service-connected 
hearing loss in his right ear.  It is not necessary that a 
substantive appeal contain any magic words or catch phrases 
to be considered a valid perfection of an appeal, only that 
it specify the particular issues being appealed and set out 
arguments relating to errors of fact or law made by the RO in 
deciding the claims.  See 38 U.S.C.A. § 7105(d)(3)-(5); 
38 C.F.R. §§ 20.202, 20.203 (2002).

Since the veteran perfected a timely appeal of the RO's 
November 1997 decision denying his petition to reopen the 
claim for service connection for residuals of a low back 
injury and for a higher, i.e., compensable initial rating for 
the just recently service-connected hearing loss in his right 
ear, the Board has legal jurisdiction to consider these 
claims.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. § 20.200; 
Roy v. Brown, 5 Vet. App. 554 (1993).  And this, in turn, 
means there is no remaining case or controversy concerning 
his current appeal regarding the timeliness of another 
substantive appeal more recently received at the RO 
on February 5, 2001, because it pertains to one of the claims 
(namely, the appropriateness of the initial rating for the 
hearing loss in his right ear), which he already has 
perfected a timely appeal to the Board concerning.  The 
current appeal concerning the timeliness issue therefore has 
become moot, and the veteran cannot possibly be prejudiced by 
the Board dismissing this claim of timeliness as a 
consequence because the Board is, at the same time, retaining 
jurisdiction over the already perfected issues involving his 
low back injury and right ear hearing loss.  See VAOPGCPREC 
9-99 (Aug. 18, 1999); Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to a Compensable Rating for the Hearing Loss 
in the Right Ear

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

During the pendency of this claim, the regulations for rating 
hearing loss were revised-effective June 10, 1999.  See 64 
Fed. Reg 25,202 (1999).  But there are only certain, clearly 
defined, exceptions where the actual method of rating a 
hearing loss disability has changed.  For the most part, 
things are still the same otherwise as they were prior to 
June 10, 1999.  38 C.F.R. § 4.85 (1998 and 2002); VAOPGCPREC 
32-97 (Aug. 29, 1997).



Generally speaking, ratings for hearing loss that is service 
connected in only one ear range from noncompensable (i.e., 0 
percent) to 10 percent and are based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz.  To evaluate the degree of disability from the 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  And in situations, as in 
this case, where service connection has been granted for 
defective hearing involving only one ear, and the veteran 
does not have total deafness in both ears, the hearing of the 
non-service-connected ear (which, here, is the left ear) is 
considered to be normal.  Thus, in these instances, he can 
only receive, at most, a 10 percent rating even if the 
hearing in his 
service-connected ear (here, the right ear) is at level X or 
XI.

Using the above method, the test results (average decibel 
threshold for the four relevant frequencies and the speech 
discrimination score) from an October 1997 VA audiology 
examination correlate to Level I hearing acuity in the 
service-connected right ear under Table VI of 38 C.F.R. 
§ 4.85.  Whereas the results of more recent VA audiology 
examinations in January 1999 and May 2001 correlate to Level 
II hearing acuity in the service-connected right ear.  
Regardless though, using Table VII of 38 C.F.R. § 4.85 with 
either of these auditory acuity levels for the service-
connected right ear hearing loss (Level I or even Level II), 
in combination with the presumed normal (i.e., Level I) 
hearing acuity in the 
non-service-connected left ear, results in a 0 percent rating 
under Diagnostic Code 6100.  So even though the veteran had 
slightly worse hearing during those more recent VA 
audiometric evaluations, it still was not sufficient to 
warrant a compensable rating under Tables VI and VII of 38 
C.F.R. § 4.85.


The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (2002), concerning the 
evaluation of exceptional patterns of hearing impairment.  
The new regulation states:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Here, though, based on the results of the VA audiometric 
evaluations in October 1997, January 1999, and May 2001, the 
veteran does not have the type of hearing impairment 
contemplated by this new regulation.  So it simply does not 
apply in this case and, consequently, this new regulation is 
of no benefit to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The results of another audiometric evaluation conducted in 
February 2001 by the Central Arkansas Veterans Health Care 
System are essentially the same as those from the VA 
audiology evaluations in October 1997, January 1999, and May 
2001.  So even using the data obtained from the February 2001 
evaluation would not provide a basis for assigning a higher 
rating for the service-connected hearing loss in the 
veteran's right ear.  Furthermore, since his hearing loss has 
remained noncompensable (i.e., 0 percent disabling) since the 
effective date of his grant of service connection, March 31, 
1997, he also is not entitled to a "staged" rating under 
Fenderson.  And since the preponderance of the evidence is 
against the claim for a compensable rating for the right ear 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  The Veterans Claims Assistance Act of 2000 (the 
"VCAA")

In denying the claim for an initial compensable rating for 
the hearing loss in the service-connected right ear, the 
Board is mindful of the legal requirements and implications 
of the VCAA, which the President of the U.S. signed into law 
on November 9, 2000, during the pendency of this appeal.  
Therefore, the veteran is entitled to have this new law 
considered in his case because it provides procedural 
safeguards and protections not previously available.  Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).

The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  It eliminated the requirement of submitting a 
well-grounded claim.  It also revised VA's obligations 
insofar as notifying the veteran of the type of evidence 
needed to support his claim, and thereby complete his 
application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  This 
includes, when necessary, having him examined to obtain a 
medical opinion.  Id.

Here, though, the requirements of the VCAA have been 
satisfied.  The Board dismissed the timeliness issue, which 
was the issue actually certified to the Board, because that 
allowed the Board to address the merits of the claim for a 
compensable rating for the hearing loss in the service-
connected right ear.  So by doing that, the veteran received 
immediate consideration of his claim when he otherwise 
would not have had the Board simply returned this issue to 
the RO out of hand.  And, indeed, those types of needless 
remands should be avoided whenever possible, particularly 
since the outcome of the veteran's appeal for a higher 
(compensable) rating for the hearing loss in his service-
connected right ear turns on a very mechanical, 
nondiscretionary application of the results of his hearing 
evaluations to specifically defined standards in VA's rating 
schedule. Lendenmann v. Principi, 3 Vet. App. 345 (1992); see 
also See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran has been duly apprised, via the various notices 
of the decisions after adjudicating his claim, the SOC, and 
the SSOCs of the legal requirements for receiving a higher 
rating.  The RO also discussed the reasons and bases for its 
decisions not to assign a higher rating, and he was examined 
by a VA audiologist on no less than 3 different occasions to 
determine the severity of the hearing loss in his right ear.  
He also had an opportunity to further discuss his believed 
entitlement during a hearing before a Member of the Board, 
but he failed to report for the hearing on the date that it 
was scheduled to take place.  So there is no legitimate 
reason to delay a decision in this case concerning the claims 
that could be decided.


ORDER

The appeal concerning whether the substantive appeal received 
on February 5, 2001, was timely, is dismissed.

The claim for a compensable rating for the hearing loss in 
the service-connected right ear is denied.



REMAND

IV.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Residuals of a 
Low Back Injury

The SOC the RO provided the veteran in December 1997 cited 
the old standard for reopening previously denied claims, 
which more recently was overruled in a precedent decision, 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  No longer is 
it required that the evidence in question, when considered 
along with the evidence previously of record, create a 
reasonable possibility of changing the outcome of the prior 
final determination.  Rather, it is only necessary to satisfy 
the requirements of 38 C.F.R. § 3.156(a).  Thus, the RO must 
provide the veteran a SSOC citing the correct, revised legal 
standard of Hodge for reopening the claim concerning 
his low back, and in response he also must be given an 
opportunity to submit or identify additional evidence-not 
currently of record, which might meet this revised standard 
of proof.  See 38 C.F.R. §§ 19.9, 19.29, 19.31.

V.  Entitlement to a Rating Higher than 10 Percent for 
Tinnitus

The RO also rather recently, in June 2001, granted the 
veteran's claim for service connection for tinnitus and 
assigned an initial 10 percent rating.  The veteran's 
representative, The American Legion (AL) service 
organization, since has submitted a statement in January 
2002-within one year of the RO's decision to assign that 
rating, indicating the veteran wants to appeal for a 
higher rating for this condition.  Therefore, since the 
representative's statement constitutes a NOD concerning the 
initial rating, the RO must provide the veteran a SOC on this 
specific issue and give him an opportunity to perfect an 
appeal to the Board concerning this claim.  See 38 C.F.R. 
§ 20.200.  The appropriate disposition in these types of 
situations is to remand-as opposed to refer, the claim to 
the RO for completion of this.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must provide the veteran an 
appropriate SOC on the issue of whether 
he is entitled to an initial rating 
higher than 10 percent for his rather 
recently service-connected tinnitus.  And 
in response, he must be given an 
opportunity to perfect an appeal to the 
Board concerning this issue.  If, and 
only if, he perfects an appeal to the 
Board concerning this issue should it be 
returned to the Board for further 
appellate consideration.

2.  The RO also must provide the veteran 
an appropriate SSOC citing the correct 
legal standard of Hodge for reopening his 
previously denied claim for 
service connection for residuals of a low 
back injury.  And since he already has 
perfected an appeal to the Board 
concerning this issue, it should be 
returned to the Board if the claim is not 
resolved to his satisfaction.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 



